DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, it is not clear what is meant by “ transmitting a first paired broadcast with the first self-checking pair” and “transmitting a second paired broadcast with the second self-checking pair”. It is not clear how “with” should be interpreted in these phrases – what does it mean when “a first paired broadcast” is transmitted “with the first self-checking pair”? Further, it is not clear what “a first paired broadcast” is. These ambiguities are only clarified when claim 2 is read together, and it seems that for claim 1 to make sense, the additional limitation of claim 2 should be incorporated into claim 1. 
In claim 8, lines 6-7, it is not clear what is meant by “wherein a self-checking node and a first node of the plurality of nodes are configured to source data” – does it mean that data is generated by the self-checking node and the first node? If so, how does it happen? Further, it is not clear whether the ‘sourced data’ is what is referred as “a first communication”, “a second communication”, “a third communication”, and “a fourth communication”. The relationship between the “data” and each respective “communication” needs to be clarified. 
In claim 16, lines 22-23, it is not clear whether each of the first processor and the second processor are configured to receive data via all of the first near port, the first skip port, the second near port, and the second skip port, or whether the first processor is configured to receive data via two of the ports and the second processor is configured to receive data via two of the other ports. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al., US 2007/0220175 (Khanna).
Khanna discloses technique for distributing media on a ring network. 
Regarding claim 1, Khanna teaches a method comprising: forming a first self-checking pair including a self-checking node and a first node adjacent to the self-checking node in a network (communication between any two adjacent nodes read on this limitation since a self-checking node and a first node are not defined. Thus, any two adjacent nodes (S1 and S2, for example) reads on this limitation (Fig. 1A, and [0018]-[0021]); forming a second self-checking pair including the self-checking node and a second node adjacent to the self-checking node in the network, wherein the self-checking node is positioned between the first node and the second node in the network (communication between nodes S2 and S3); transmitting a first paired broadcast with the first self-checking pair; and transmitting a second paired broadcast with the second self-checking pair (data communicated between nodes shown at Fig. 1 reads on this limitation. “In the network 100 of Fig. 1A, a service provider may configure the multiple nodes 110 and communications links 115 to distribute media in the ring network 105.” [0018]). Khanna doesn’t exactly teach forming a first self-checking pair and forming a second self-checking pair. However, Khanna teaches communication between two adjacent nodes (Fig. 1A and [0018]-[0021]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to specifically form a pair of nodes including two adjacent nodes when implementing the teaching of Khanna since a ring topology including a plurality of nodes are already taught. In interpreting the claims, no weight has been given to the term “self-checking” because the meaning of it is not specified in the claims. 
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Paulitsch et al. PG Pub., the Poledna PG Pub., the Ross patent, the Zhang et al. PG Pub., and the Brunner et al. patent, are cited for further references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472